DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (“Ding”) (US 2020/0273919 A1) in view of Yueh et al. (“Yueh”) (US 2019/0212600 A1).
Regarding claim 1, Ding discloses a display apparatus (display panel, fig. 1, para. 0033), comprising: 
a base substrate including an opening area which transmits light, an opening peripheral area which is a non-display area surrounding the opening area, and a display area surrounding the opening peripheral area (a display area AA, a bezel ; 
a thin film transistor disposed on the base substrate (the pixel circuit may include a plurality of thin film transistors T, para. 0035); 
a light emitting structure electrically connected to the thin film transistor (the substrate layer 10 may include a substrate and a pixel circuit disposed between the substrate and the light-emitting layer 20. The pixel circuit may include a plurality of thin film transistors T, para. 0035); and 
a loop-type electrode disposed on the base substrate in the opening peripheral area to surround the opening area (the first detection segment L1 may extend along the direction surrounding the hole area KA, para. 0034).
Ding does not specifically disclose the electrode is an antenna electrode.
In a similar field of endeavor of display device, Yueh discloses an antenna electrode (a second electronic unit 22, such as a camera, a photo sensor or an antenna, disposed below the second hole 112, para. 0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the antenna as taught by 
Regarding claim 2, Ding discloses a thin film encapsulation layer disposed on the light emitting structure (the display panel may include sequentially stacked a substrate layer 10, a light-emitting layer 20, an encapsulation layer 30, and a touch layer 40, para. 0035), 
wherein the loop-type antenna electrode is disposed on the thin film encapsulation layer (the first detection segment L1 may be disposed on the touch layer 40, para. 0037).
Regarding claim 3, Ding discloses a first wiring connected to an end of the loop-type antenna electrode; and 
a second wiring connected to an opposite end of the loop-type antenna electrode (the first detection segment L1 may extend along the direction surrounding the hole area KA, and two ends of the first detection segment L1 may be respectively connected to two different second detection segments L2, para. 0034), wherein 
the first wiring and the second wiring extend to a peripheral area, which is a non-display area surrounding the display area, through the display area (at least two third detection segments L3 disposed in the outer bezel area BA2, para. 0034).
Regarding claim 5, the combination of Ding and Yueh discloses a hole or a transparent window is defined or disposed in the opening area of the base substrate (the cover substrate 16 can be a quartz substrate, a glass 
Regarding claim 6, the combination of Ding and Yueh discloses the loop-type antenna electrode has a C-shape or an O-shape (fig. 1 of Ding).
Regarding claim 7, the combination of Ding and Yueh discloses a cover window disposed on the loop-type antenna electrode, wherein the loop-type antenna electrode is disposed between the cover window and the base substrate (touch units may be disposed between the second substrate 14 and the cover substrate 16 to obtain an on-cell touch display device, para. 0027 of Yueh) and (first detection segment L1 and the third detection segments L3 may be disposed on the touch layer 40, para. 0037 and the display panel may include sequentially stacked a substrate layer 10, a light-emitting layer 20, an encapsulation layer 30, and a touch layer 40, para. 0035 of Ding).
Regarding claim 8, Ding discloses an optical module disposed to overlap the opening area (the hole area KA may be set as a holding space for a module, such as a camera, or a sensor, etc., in the display apparatus, para. 0033).
Regarding claim 10, Ding discloses the light emitting structure includes: a first electrode electrically connected to the thin film transistor; a light emitting layer disposed on the first electrode; and a second electrode disposed on the light emitting layer (the light-emitting layer 20 may include a pixel defining layer 21 and an organic light-emitting device. The organic light-emitting device may include an anode 22, a cathode 23, and an organic 
Regarding claim 14, Ding discloses a touch electrode disposed on the light emitting structure (the display panel may include sequentially stacked a substrate layer 10, a light-emitting layer 20, and a touch layer 40, para. 0035).
Regarding claim 15, Ding discloses the touch electrode and the loop-type antenna electrode are disposed in a same layer as each other (the first detection segment L1 may be disposed on the touch layer 40, para. 0037).
Regarding claim 16, Ding discloses an electronic apparatus comprising: 
a display apparatus (display panel, fig. 1, para. 0033) which displays an image; 
a container which contains the display apparatus (the display panel may include a case 01 and a display panel 02 disposed in the case 01, para. 0076);
an optical module disposed in the container (the hole area KA may be set as a holding space for a module, such as a camera, or a sensor, etc., in the display apparatus, para. 33); and
 a loop-type electrode disposed in the container (the first detection segment L1 may extend along the direction surrounding the hole area KA, para. 0034),
 (the hole area KA may be set as a holding space for a module, such as a camera, or a sensor, etc., in the display apparatus, para. 33).
Ding does not specifically disclose the electrode is an antenna electrode.
In a similar field of endeavor of display device, Yueh discloses an antenna electrode (a second electronic unit 22, such as a camera, a photo sensor or an antenna, disposed below the second hole 112, para. 0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the antenna as taught by Yueh in the system of Ding in order to improve signal transmission and reduce thickness of the device.
Regarding claim 17, Ding discloses the optical module includes at least one selected from a front camera module, a rear camera module, a face recognition sensor module, a pupil recognition sensor module, an acceleration sensor module, a geomagnetic sensor module, a proximity sensor module, an infrared sensor module, and an illuminance sensor module, and
wherein the loop-type antenna surrounds the optical module in the container (a second electronic unit 22, such as a camera, a photo sensor or an antenna, disposed below the second hole 112, para. 0034).
Regarding claim 20, discloses a display apparatus including an opening area which transmits light, an opening peripheral area which is a non-display area (a display area AA, a bezel area BA, and a hole area KA, para. 0033, the display apparatus comprising: 
an optical module disposed to overlap the opening area (the hole area KA may be set as a holding space for a module, such as a camera, or a sensor, etc., in the display apparatus, para. 33); and 
a loop-type electrode disposed in the opening peripheral area to surround the opening area (the first detection segment L1 may extend along the direction surrounding the hole area KA, para. 0034).
Ding does not specifically disclose the electrode is an antenna electrode.
In a similar field of endeavor of display device, Yueh discloses an antenna electrode (a second electronic unit 22, such as a camera, a photo sensor or an antenna, disposed below the second hole 112, para. 0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the antenna as taught by Yueh in the system of Ding in order to improve signal transmission and reduce thickness of the device.
Claims 4, 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Yueh and further in view of Dabov (US 2014/0333490 A1).
Regarding claim 4, the combination of Ding and Yueh does not specifically disclose the loop-type antenna electrode includes a transparent conductive material. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the conductive material as taught by Dabov in the system of Ding and Yueh in order to improve the signal transmission through the display stack of a touchscreen display.
Regarding claim 9, the combination of Ding, Yueh and Dabov discloses a driver including a radio frequency integrated circuit which provides a power to the loop-type antenna electrode (para. 0039 of Dabov).
Regarding claim 11, the combination of Ding, Yueh and Dabov discloses a shielding electrode (48, fig. 5) disposed in the opening peripheral area between the base substrate and the loop-type antenna electrode (para. 0043 of Dabov).
Regarding claim 12, the combination of Ding, Yueh and Dabov discloses a signal line disposed between the shielding electrode and the base substrate (para. 0043 of Dabov).
Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Yueh and further in view of Ko et al. (“Ko”) (US 2018/0287243 A1).
Regarding claim 13, the combination of Ding and Yueh discloses a loop-type antenna electrode disposed on the base substrate in the opening peripheral area to surround the opening area (the first detection segment L1 may extend along the direction surrounding the hole area KA, para. 0034 of Ding).
 does not specifically disclose another loop-type antenna, wherein the another loop-type antenna electrode is spaced apart from the loop-type antenna electrode, and 
wherein the loop-type antenna electrode surrounds the another loop-type antenna electrode.
In a similar field of endeavor of antenna device for an electronic device, Ko discloses the another loop-type antenna electrode is spaced apart from the loop-type antenna electrode, and wherein the loop-type antenna electrode surrounds the another loop-type antenna electrode (the first transparent coil member 120 may be provided to implement the first frequency band. The second transparent coil member 130 may be disposed along the periphery of the first transparent coil member 120 and may include a second frequency band, fig. 3, para. 0069-0070). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the another loop-type antenna electrode as taught by Ko in the system of Ding and Yueh in order to operate in at least three different operational resonant frequency bands.
Regarding claim 18, Ding discloses the display apparatus includes: 
a base substrate including an opening area which transmits light, an opening peripheral area which is a non-display area surrounding the opening area, and a display area surrounding the opening peripheral area (the display panel may include a display area AA, a bezel area BA, and a hole area KA. The bezel area BA may include an inner bezel area BA1 surrounding ; 
a thin film transistor disposed on the substrate (the substrate layer 10 may include a substrate and a pixel circuit disposed between the substrate and the light-emitting layer 20. The pixel circuit may include a plurality of thin film transistors T, para. 0035);
a light emitting structure electrically connected to the thin film transistor (the substrate layer 10 may include a substrate and a pixel circuit disposed between the substrate and the light-emitting layer 20. The pixel circuit may include a plurality of thin film transistors T. The light-emitting layer 20 may include a pixel defining layer 21 and an organic light-emitting device, fig. 2, para. 0035); and
another loop-type antenna electrode disposed on the base substrate in the opening peripheral area to surround the opening area (the first transparent coil member 120 may be provided to implement the first frequency band. The second transparent coil member 130 may be disposed along the periphery of the first transparent coil member 120 and may include a second frequency band, fig. 3, para. 0069-0070 of Ko).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Yueh and further in view of Jain (US 2020/0136420 A1).

The combination of Ding and Yueh does not specifically another loop-type antenna disposed in the container, 
wherein the another loop-type antenna extends along a surface of the side button or the external terminal.
In a similar field of endeavor handheld electronic device, Jain discloses a loop-type antenna disposed in the container, 
wherein the loop-type antenna extends along a surface of the side button or the external terminal (the wireless charging coil 102 is located on a charging source side of a metal casing of the computing device 100 and is aligned with an aperture 106 in the metal casing of the computing device 100, para. 0014).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the loop-type antenna electrode as taught by Jain in the system of Ding and Yueh in order to operate radiate signals simultaneously or independently and provide a low spatial occupancy.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Choi et al. (US 2018/0188432 A1) disclose an antenna-integrated polarizer wherein an antenna is integrated into a polarizer such that the antenna-integrated polarizer is provided in a display device in a slim form, the folding-resistant force of the 
Kim et al. (US 2015/0060790 A1) disclose an OLED may further include an antenna which is located on the first substrate, wherein the organic light-emitting device and the sealant may be located on a surface of the first substrate, the antenna may be located on an opposite surface of the first substrate which faces the surface of the first substrate, and at least a portion of the antenna may be located in the second encapsulation region (para. 0020).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JENNIFER T NGUYEN/           Primary Examiner, Art Unit 2693